 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    SCOTT JOHNSON,                                   No. 2:15-cv-02125-MCE-KJN
12                      Plaintiff,
13           v.                                        ORDER
14    PRIVATE CAPITAL FUND, LLC, et al.,
15                      Defendants.
16

17          On April 12, 2018, this Court issued an Order to Show Cause based on the

18   apparent failure to defend on the part of individual Defendants Raymond Yiu Lee and

19   Sanchalee Santhong Lee. The Court warned that the failure to respond would result in

20   sanctions. Given that no response was ever received and that the individual Plaintiffs

21   have failed for over two years to participate in this action, their Answer (ECF No. 5) is

22   hereby STRICKEN. Not later than twenty (20) days following the date this Order is

23   electronically filed, Plaintiff may (but is not required to) file a request for entry of default

24   as to the individual Defendants.

25   ///

26   ///

27   ///

28   ///
                                                      1
 1          If no request for entry of default is timely filed, Plaintiff’s claims against the
 2   individual Defendants will be deemed dismissed with prejudice upon no further notice to
 3   the parties.
 4          IT IS SO ORDERED.
 5   Dated: January 16, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
